              Case 20-05025-btb           Doc 10      Entered 08/18/20 10:41:51             Page 1 of 6
                 Case 20-05025-btb Doc 9 Entered 08/18/20 09:44:02 Page 3 of 4

NVB 25DB (Rev. 10/14)


                                     CERTIFICATE OF SERVICE

IN RE:                                                           BK-20-50660—btb
                                                                 CHAPTER 7
METAL RECOVERY SOLUTIONS, INC.,
                      Debtor(s)
                                                                 Adversary Proceeding: 20-05025—btb


CHRISTOPHER P. BURKE, et a!,                                    COMPLAINT, SUMMONS
                           Plaintiff(s)                         STANDARD DISCOVERY PLAN AND
                                                                SCHEDULING ORDER PACKET
vs
                                                                Hearing Date: October 13, 2020
METAL RECOVERY SOLUTIONS, INC.                                  Hearing Time: 9:00 am
GEO—LOGIC ASSOCIATES, INC., et al,
                        Defendant(s)




I,        Dolores stigall       , certify that I am at least 18 years old and not a party to the matter concerning
               (name)
which service of process was made. I further certify that the service of this summons and a copy of the complaint
along with the Standard Discovery Plan and Scheduling Order packet, as required by Local Rule 7016(b), was made
on    8/18/20
               (date)

by:

      flc    Mail Service: Regular, first class United States mail, postage fully pre—paid, addressed to:
          By certified and regular mail to the attached service list

      j      Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



      r      Residence Service: By leaving the process with the following adult at:



      r      Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
             addressed to the following officer of the defendant at:



             Publication: The defendant was served as follows: (Describe briefly)



      r      State Law: The defendant was served pursuant to the laws of the State of
             as follows: (Describe briefly)                                                (name of state)



Under penalty of perjury, I declare that the foregoing is true and correct.
              Case 20-05025-btb      Doc 10      Entered 08/18/20 10:41:51   Page 2 of 6
                Case 20-05025-btb Doc 9 Entered 08/18/20 09:44:02 Page 4 of 4


Dated:    8/18/20                                     Signature:


Print Name:      Dolores   Stigall
Business Address:        429 Marsh Avenue

City:            Reno,               State: NV              Zip:   89509
      Case 20-05025-btb   Doc 10   Entered 08/18/20 10:41:51   Page 3 of 6




             BURKE VS. METAL RECOVERY SOLUTIONS, et. al.
                Adversary Proceeding Case No.: 20-5025


SERVICE OF COMPLAINT REISSUED SUMMONS AND DISCOVERY PLAN
SENT TO THE FOLLOWING BY CERTIFIED AND REGULAR MAIL ON
8/18/2020.

Gary Lass, CEO, COF CFO
Geo-Logic Associates, Inc.
2777 E Guasti Rd, Ste 1
Ontario, Ca 91761

Gary Lass, CEO, COP CFO
Geo-Logic Associates, Inc.
2777 E Guasti Rd
Ontario, Ca 91761

Thom Seal, PhD, PE Resident Agent for
Metal Recovery Solutions, Inc.
P0 Box 13014
Reno, Nv 89507

Thom Seal, PhD, PE Resident Agent for
Metal Recovery Solutions, Inc.
3565 Rock Ridge Ct.
Reno, NV 89512

     In addition copies of the Adversary Complaint, Summons and Discovery

Plan were emailed to Gary Lass, CEO, COF, CFO of Geo-Logic Associates, Inc.

at the following address on 8/18/20.


                 garylassgeo-logic . corn
Case 20-05025-btb            Doc 10           Entered 08/18/20 10:41:51                     Page 4 of 6




       SENDER: COMPLETE THIS SECTION                            COMPLETE THIS SECTION ON DELIVERY

        • Complete items 1,2, and 3.                            A. Signature
                                                                                                                     O Agent
       I Printyour name and address on the reverse
         so that we can return the card to you.
                                                                x                                                   o Addressee
                                                                B. Received by (Printed Name)                  C. Date of Delivery
        • Attach this card to the back of the mailpiece,
          or on the front if space permits.
        I. I%I U.4t PUUIbbCU LU.                                D. Is delivery address different from item 1? 0 Yes
                              L PL                                 If YES, enter delivery address below:     0 No

                                $'-                       .
       wj
                      QcL
            Q--3                              2_.
                                                              3. efvice Type               -
              I itI1I III IIII liii I II II III II III        D.dult Signature
                                                              O Adult Signature Restricted Delivery
                                                              0 CertifiedMall®
                                                                                                           o Priority Mail Express®
                                                                                                           o Registered MailTM
                                                                                                           o Relstered Mall Restricted
                                                                                                             Dsa'—
                                                              o Certffied Mail Restricted Delivery              tum Receipt for
                                                              0 Collect on Delivery                          Merchandise
                                                              0 Collect on Delivery Restricted Delivery    O Signature ConiirmstionhM
       2. Article Number (Transfer from service label)                                                     o signature Confirmation
                                                              0 Insured Mail
                                                              o Insured Mail Restricted Delivery             Restricted Delivery
       C                                  z                      (over $500)
       PS Farm 3811,      July2015 PSN7530-02-000-9053                                                Domestic Return Receipt




       SENDER: COMPLETE THIS SECTION                            COMPLETE THIS SECT/ON ON DELIVERY

                                                                A. Signature
        • Complete items 1,2, and 3.
                                                                                                                     o Agent
        • Print your name and address on the reverse
          so that we can return the card to you.
                                                                x                                                    0 Addressee
                                                                B. Received by (Printed Name)                   C. Date of Delivery
        • Attach this card to the back of the mailpiece,
          oron the front if space permits.
        1. Article Addressed to:                                D. Is delivery address different from item 1? 0 Yes
                                       LQ                          If YES, enter delivery address below:     D No

        Re&—
           ttd  LL
        •, Oetrc V3..ot
                                                              3.     oece Type                             o Priority Mail Express®

                IIII III liii liii I IIII III III II
                 9590 9402 4752 8344 1647 32
                                                              l'dult Signature
                                                              O Adult Signature Restricted Delivery
                                                              o Certified Mail®
                                                              0 Certified Mail Restricted Delivery
                                                                                                           O Registered MaiITM
                                                                                                           o Registred Mail Restricted
                                                                                                              D$jiry
                                                                                                           lturn Receipt for
                                                              O Collect on Delivery                           Merchandise
                                                              o Collect on Delivery Restricted Delivery    O Signature Conflm,ationM
        2. Article Number (Thansfer from service label)                                                    O Signature Confirmation
                                                              o Insured Mail
                                                              O Insured Mail Restricted Delivery              Restricted Delivery
                                                                 (over $500)
       PS Form 3811,      July 2015 PSN 753D.-02-DOO-9053                                                 Domestic Return Receipt
Case 20-05025-btb                 Doc 10        Entered 08/18/20 10:41:51                      Page 5 of 6




        SENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY

            Complete items 1,       2, and 3.                        A. Signature
       • 1 Print your name and address on the reverse                                                                  o Agent
                                                                    x
            so that we can return the card to you.                                                                     o Addressee
            Attach this card to the back of the mailpiece,          B. Received by (Printed Name)                 C. Date of Delivery
            or on the front if space permits.
        1. Article Addressed to:                                    D. Is delivery address different horn item 1?       0 Yes
                                                                        If YES, enter delivery address below:           0 No

                              t

                 h
                L€                    -
                                                                  3. erice Type                              0 Priority Mall Expres
              I 11111 III 11111111 1 'liii 1111 I III               7dult Signature
                                                                  o AduitSignature Restricted Delivery
                                                                  0 CertIfied Mail®
                                                                                                             0 Registered MailTM
                                                                                                             0 Reistered Mail Restricted
                                                                                                               Dej®y
                 9590 9402 4752 8344 1647 49                      o Certified Mall Restricted Delivery         ?flurn Receipt for
                                                                  0 Collect on Delivery                        Merchandise
        2. Article Number (Transfer from service label)           o Collect on Delivery Restricted Delivery 0 Signature ConfirmatlonnM
                                                                  0 Insured Mail                             0 Signature Confirmation
                                                                  0 Insured Mail.Restricted Delivery           Restricted Delivery
                QASUe1             --'                  '            (over $500)
        PS Form 3811, July 2015 PSN 7530-02-000-9053                                                      Domestic Return Receipt




                                                                   COMPLETE THIS SECTION ON DELIVERY
        SENDER: COMPLETE THIS SECTION
                                                                    A. Signature
        1 Completeitems 1,2, and 3.
                                                                                                                       o Agent
        • Print your name and address on the reverse                x
           so that we can return the card to you.
                                                                                                                       0 Addressee
                                                                    B. Received by (Printed Name)                C. Date of Delivery
        I Attach this card to the back of the mailpiece,
           or on the front if space permits.
        1. Article Addressed to:                                    D. Is delivery address different from item 1? 0 Yes
            &)LL La-
                                          CD C4                         If YES, enter delivery address below:     0 No

                 T'       c
                                                              1
            — ) .
                                     CcL        c   -


                                                                  3. Service Type                            o Priority Mail Express®
                liii III 1111 III' I II II III "III'              1dult Signature
                                                                  O Adult Signature Restricted Delivery
                                                                  0 Certified Mail®
                                                                                                             0 RegIstered MailnM
                                                                                                             0 Registered Mail Restricted
                 9590 9402 4752 8344 1647 56                      O Certified Mail Restricted Delivery       Qm Receipt for
                                                                  O Collect on Delivery                         Merchandise
                                                                  o  Collect on Delivery  Restricted Delivery 0 Signature Confirmatlon'
        2. Article Number (Transfer from service label)           O Insured Mail                             0 Signature Confirmation
                                                                  o insured Mail Restricted Delivery           Restricted Delivery
       ti      L(Ld                        -            fo-         (over $500)
                                                                                                          Domestic Return Receipt
        PS Form 3811, July 2015 PSN 7530-02-000-9053
8/18/2020          Case 20-05025-btb        DocYahoo
                                                10 Mail
                                                     Entered
                                                        Burke vs.08/18/20
                                                                  Geologic Adv10:41:51
                                                                               Matter 20-5025 Page 6 of 6




     Burke vs. Geologic Adv Matter 20-5025

     From. Michael Lehners (michaellehners@yahoo.com)

     To:    garylass@geo-Iogic.corn

     (c:    mcl3303@aol.com; Ibubala@kcnvlaw.com

     Date: Tuesday, August 18, 2020, 10:30 AM PDT




     Mr. Lass

    As the CEO of Ceo-Logic Associates, please see the attached which is the Adversary
    Complaint, Reissued Summons and Discovery Plan which Ceo-Logic Associates is a
    party to. Hard copies have been sent to you by certified and regular mail as required
    by service

     Dolores
     Secretary   to Michael Lehners, Esq.

            metal vs. geo compi reisssued summons & disc. plan.PDF
            293,1kB




                                                                                                            1/1
